Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/480,214 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 09/21/2021 and 07/22/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,157,400 B2 “Parent Patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
the claim 1 of the Parent Patent recites that garbage collection is performed in the memory block using first write mode, and determining the garbage collection satisfies a performance condition. While the claim 1 of current application recites receiving an indication that a media management operation performed in memory block maintained in a first write mode satisfies a performance condition. However, one having ordinary skill in the art understands that the media management operation comprises garbage collection operation.

2.	Claims 1-7 of instant application (Application No. 17/480,214) is compared to claims 1-7 of Patent No. 11,157,400 B2 in the following table. Claims 8-14 and 15-20 are, respectively, system and computer-readable versions of the claims 1-7. They recites substantially similar limitations as claims 1-7. 

US Patent 11,157,400 B2
US Application 17/480,214
1. A method comprising: 
performing a garbage collection operation on one or more data blocks of a memory device of a memory sub-system, the one or more data blocks of the memory device storing first data, wherein the first data is stored at the one or more data blocks of the memory device using a first write mode; determining that the garbage collection operation satisfies a performance condition; 
in response to determining that the garbage collection operation satisfies the performance condition, 
determining that a cache data block of a cache area of the memory sub-system satisfies an endurance condition, the cache data block storing second data, wherein the second data is stored at the cache data block using a second write mode; 
changing, by a processing device, a write mode for the cache data block from the second write mode to the first write mode responsive to determining that the cache data block satisfies the endurance condition; and 
using the cache data block in the garbage collection operation.
1. A method comprising:
receiving, by a processing device, an indication that a media management operation performed with respect to a block of a memory sub-system satisfies a performance condition, wherein the block maintains first data stored using a first write mode;



in response to receiving the indication, 

determining, by the processing device, that a cache block of a cache area of the memory sub-system satisfies an endurance condition, wherein the cache block maintains second data stored using a second write mode; and

changing, by the processing device, a write mode for the cache block from the second write mode to the first write mode responsive to determining that the cache block satisfies the endurance condition.
2. The method of claim 1, wherein the first write mode stores the first data in a first number of bits per memory cell, and wherein the second write mode stores the second data in a second number of bits per memory cell less than the first number of bits per memory cell.
2. The method of claim 1, wherein the first write mode stores the first data in a first number of bits per memory cell, and wherein the second write mode stores the second data in a second number of bits per memory cell less than the first number of bits.

3. The method of claim 1, wherein the performance condition is based on a number of write operations used in the garbage collection operation to write an amount of data to one or more new data blocks.
3. The method of claim 1, wherein the performance condition is based on a number of write operations used in the media management operation to write an amount of data to one or more new blocks.

4. The method of claim 1, wherein the endurance condition corresponds to a threshold number of write operations using the first write mode that have been performed on the cache data block.
4. The method of claim 1, wherein the endurance condition corresponds to a threshold number of write operations using the first write mode that have been performed on the cache block.

5. The method of claim 1, wherein the first write mode comprises at least one of a multi-level cell (MLC) mode, a triple-level cell (TLC) mode, and a quad-level cell (QLC) mode, and wherein the second write mode comprises a single-level cell (SLC) mode.
5. The method of claim 1, wherein the first write mode comprises at least one of a multi- level cell (MLC) mode, a triple-level cell (TLC) mode, and a quad-level cell (QLC) mode, and wherein the second write mode comprises a single-level cell (SLC) mode.

6. The method of claim 1, wherein determining whether the cache data block satisfies the endurance condition further comprises: 
determining that an average endurance value for the cache area satisfies the endurance condition; and 
responsive to determining that the average endurance value for the cache area satisfies the endurance condition, 
selecting the cache data block from a plurality of additional data blocks associated with the cache area.
7. The method of claim 6, 
wherein the average endurance value corresponds to an average number of write operations using the first write mode that have been performed on the plurality of additional data blocks.
6. The method of claim 1, wherein determining whether the cache block satisfies the endurance condition further comprises:
determining whether an average endurance value for the cache area satisfies the endurance condition, 
responsive to determining that the average endurance value for the cache area satisfies the endurance condition, 

selecting the cache block from a plurality of additional cache blocks associated with the cache area.

wherein the average endurance value corresponds to an average number of write operations using the first write mode that have been performed on the plurality of additional cache blocks; and
1. A method comprising: performing a garbage collection operation on one or more data blocks of a memory device of a memory sub-system, the one or more data blocks of the memory device storing first data, wherein the first data is stored at the one or more data blocks of the memory device using a first write mode; determining that the garbage collection operation satisfies a performance condition; in response to determining that the garbage collection operation satisfies the performance condition, determining that a cache data block of a cache area of the memory sub-system satisfies an endurance condition, the cache data block storing second data, wherein the second data is stored at the cache data block using a second write mode; changing, by a processing device, a write mode for the cache data block from the second write mode to the first write mode responsive to determining that the cache data block satisfies the endurance condition; and 

using the cache data block in the garbage collection operation.










7. The method of claim 1, further comprising 
using, by the processing device, the cache block in the media management operation.



Conclusion
The prior art made of record and not relied upon are as follows:

1. 	Schreiber et al. (US 20120185638 A1).
2. 	Yu et al. (US 20160070474 A1).
3.	 Muchherla et al. (US 20180081543 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135